DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 04/08/2020 and 06/23/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Relative Term
In claim(s) 1-8, the phrase "wherein assuming" contains a relative term which renders the claim indefinite.  The term "assuming" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the (mm) is unclear.
Dependent Claims Too
Dependent claim(s) 2-7 is/are rejected for the reasons presented above with respect to rejected claim(s) 1 and in view of the dependence thereon.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20170191650 to Kobayashi (hereinafter “Kobayashi”).
With respect to claim 1, Kobayashi discloses a light irradiation device (light irradiating device 1) comprising: an LED substrate on which a plurality of LED chips that emit ultraviolet rays are arrayed in a first direction (400/200/210); and a cover capable of transmitting the ultraviolet rays from the LED chips (window 105), wherein assuming that a reference plane Z1 is a plane on which an intersection point where light from each of the LED chips located at both ends in the first direction reaches is located (FIG. 2, FIG. 5 and FIG. 7), the plane being parallel to an LED substrate surface, that D (mm) is a distance between the LED substrate surface and the reference plane Z1, and that W (mm) is a distance between the LED substrate surface and a cover outside surface, W satisfies the following expression (1): W˂D (1). (FIG. 2, FIG. 5 and FIG. 7)

At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angles of light as disclosed by the figures and placement of LEDs of Koybayashi. The motivation for doing so would have been to heat and cure a workpiece.  (Summary of Koybayashi).
With respect to claim 2, Koybayashi discloses The light irradiation device according to claim 1, wherein assuming that a reference plane Z2 is a plane on which an intersection point where light from each of the adjacent LED chips reaches is located, the plane being parallel to the LED substrate surface, and that d (mm) is a distance between the LED substrate surface and the reference plane Z2, W satisfies the following expression (2): d ˂ W (2). (FIG. 2, FIG. 5 and FIG. 7)
With respect to claim 3, Koybayashi discloses The light irradiation device according to claim 1, wherein a plurality of lenses corresponding to the LEDs are arranged in front of the LED chips, and assuming that 2L is a distance between the LEDs located at both ends in the first direction, and that                 
                    θ
                
             is a divergence angle of the light emitted from each lens, the D is a value obtained by the following equation (3): D = L/tan                
                    θ
                
             (3). (FIG. 2, FIG. 5 and FIG. 7)
With respect to claim 4, Koybayashi discloses The light irradiation device according to claim 1, wherein the LED chips are arranged in the first direction and a second direction orthogonal to the first direction on the LED substrate, and the distance between both ends of the plurality of LED chips arrayed in the first direction is shorter than a distance between both ends of the plurality of LED chips arrayed in the second direction (FIG. 1-FIG. 7).
With respect to claim 5, Koybayashi discloses The light irradiation device according to claim 1, wherein a difference (D - W) between the D and the W is greater than or equal to 3 mm (FIG. 2, FIG. 5 and FIG. 7).
With respect to claim 6, Koybayashi discloses an image forming device comprising: an ejection device that ejects UV ink curable by ultraviolet rays ([0003]); the light irradiation device according to claim 1; and a workpiece placement unit located on an ultraviolet ray emitting surface side of the light irradiation device, wherein assuming that Y (mm) is a distance between the LED substrate surface and a mounting surface of the workpiece placement unit, Y satisfies the following expression (4): W<Y<2D (4). (FIG. 2, FIG. 5 and FIG. 7)
With respect to claim 7, Koybayashi discloses the image forming device according to claim 6, wherein the light irradiation device is disposed such that a workpiece conveyance direction is matched with the first direction. (FIG. 2, FIG. 5 and FIG. 7 Conveying a workpiece was known and common practice at the time of the instant application. The direction the workpiece travels does not provide patentablity to the light irradiation device.)
With respect to claim 8, Koybayashi discloses a light irradiation device (light irradiating device 1)  comprising: an LED substrate on which a plurality of LED chips that emit ultraviolet rays are arrayed in a first direction (400/200/210); and a cover capable of transmitting the ultraviolet rays from the LED chips (window 105), wherein the number of LED chips arranged in the first direction is greater than or equal to three (FIG. 1-FIG. 7), assuming that a reference plane Z1 is a plane on which an intersection point where light from each of the LED chips located at both ends in the first direction reaches is located as a point, the plane being parallel to an LED substrate surface, that D (mm) is a distance between the LED substrate surface and the reference plane Z1, and that W (mm) is a distance between the LED substrate surface and a cover outside surface, W satisfies the following expression (1): W ˂ D (1), (FIG. 2, FIG. 5 and FIG. 7) and the LED chips are arranged in the first direction and a second direction orthogonal to the first direction on the LED substrate, and the distance between both ends of the plurality of LED chips arrayed in the first direction is shorter than a distance between both ends of the plurality of LED chips arrayed in the second direction (FIG. 1-FIG. 7).
However, Kobayashi fails to specifically disclose all the angles of the light emitted from the LEDs. However, how light travels is was known at the time of the application and the general direction of the LEDs is disclosed in the figures of the cited art.
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angles of light as disclosed by the figures and placement of LEDs of Koybayashi. The motivation for doing so would have been to heat and cure a workpiece.  (Summary of Koybayashi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY W THIES/Primary Examiner, Art Unit 2853